                         Case: 1:19-cv-01231-SO Doc #: 1-6 Filed: 05/30/19 1 of 1. PageID #: 15
  U.S. Department of Justice
  United States Marshals Service
                                                                                           PROCESS RECEIPT AND RETURN ″
                                                                                           &ι   i■
                                                                                                 nsr″        ε′
                                                                                                              ノ      ・Sセ ″
                                                                                                                     ′
                                                                                                               ο77S′ う   ップειο′P′ ο ∬ ろツこ
                                                                                                                                        ス∫ Ma′ T力 α′
                                                                                                        `′                             `θ


   PLAINTIFF                                                                                                               COURT CASE NUMBER
   United States of America
   DEFENDANT                                                                                                               TYPE OF PROCESS
  S102,412 00in U.S Curency seized from DarneH Emory on Febnュ ary 13,2019                                                  Warrant ofArrestin Rcm
                         ｆぐｔ

                           NAME OFINDIVIDUAL,COMPANY,CORPORATION ETC TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEⅣ N
       SERVE               S102,412.00in U.S.Currency seized on Fcbruary 13,2019(CATS AssetID No.119-FBI-002794).
          AT               ADDRESS s″ eα ο′raノ ″αrr″ ′″′Ⅳο,0,Sra″ α″グZ/Pの aり


   SEND NOnCE OF SERVICE COPY TO RF_QUESTER AT NAME AND ADDRESS BELOW                                                  Number ofprocess to be
                                                                                                                       served with this Form 285

                     嘱    es L.Morford,Assistant U S.Attomcy
                                                                                                                       Number of parties to be
                      Office of the United States Attomey, Northem District of Ohio                                    sewed in this case
                      Carl B. Stokes U.S. Court House, 801 West Superior Avenue, Suite 400
                      Cleveland, Ohio 44113 - office: 216.622.3743
                                                                                                                       Check for service
                                                                                                                       on U.S.A.


       SPECIALINSTRUCTIONS OR OTHERINFORMATION THATヽ                         VILL ASSIST IN EXPEDITING SERVICE rIPI`J″          rra   β″strtFss″ ″イ∠rrar″ ara Иと
                                                                                                                                                               きes“     .




       /〃    Z′   η力ο″ιル ″うι
                  ′        ● α″″Es″ ″α″″rinω Иッ
                                              ″ねb″ メリS′ ″たり                    ,


Fold                                                                                                                                                                        FOld


           $102,412.00 in U.S. Currency seized from Damell Emory on February 13,2019, pursuant to the execution of a search warrant
           (CATS Asset ID No.: l9-FBI-002794).




   鉗               軍 ツ  ノロ
                       レ
                                                                                                                    TELEPHONE NUMBER

               ダ 菫 1芝丼 F項1皿 黒
                                                                                                                                                         DATE

           lI喜毛 1寧                                                                                             T    216.622.3743                         5/30/19

                            LOVF」 剛団【USE OF UoS ⅣIARSHAL                                   ONLY― DO NOT WRITE BELOW THIS LINE
   f*;.",:fifl:ffi:::'"'                             "メ
                                              Total Process   Dismct of
                                                              origin
                                                                              DistHct to
                                                                              ScⅣ e
                                                                                                Signature of Authorized USMS Deputy or Clerk                    Date

      onlyfor
   (Sign       USM 285 if more
   than one USM 285 is submitted)                             No____          No____
   I hereby certifu and retum that I --.1 hur. personally served,--l have legal evidence ofservice,           L
                                                                                                          huu. executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below

       I     I hereby certify and retum that I am unable to locate the individual, company, corporation, etc. named above (See remarl<s below)

   Name and title of individual sewed (if not shown aboye)
                                                                                                                                   A person ofsuitabte  age and discretion
                                                                                                                             --l   then residing in defendant's usual place
                                                                                                                                   of abode
                                                                                                                                                                            ﹁コ
   Address (complete only di/ferent than shown above)                                                                         Date                   Time
                                                                                                                                                                                   ｍ
                                                                                                                                                                                   ｍ




                                                                                                                              Signature of U.S. Marshal or Deputy



   Service Fee             Total Mileage Charges    Forwarding Fee        Total Charges         Advance Deposits      Amount owed to U.S. Marshal. or
                           including endeawrs)                                                                        (Amount ofRefund*)


                                                                                                                                                                       $0.00
   REMARKS:



                               I CLERK OF THE COURT                                                                                         PRIOR EDI]Π   ONS NIAY BE USED
                               2 USMS RECORD
                               3 NOTICE OF SERVICE
                               4 BILLING STATEMENT+:To be retumed to thc U S        Marshal with payment,                                                           Fonn USM-285
                                 ifany alnOuntis owed Please remit promptly payable to U.S. Marshal.                                                                  Rcv 12/15/80
                               S ACKNOWЪ EDGMENT OF RECEIPT                                                                                                        Automatcd 01/00
